Name: Commission Regulation (EC) No 2738/1999 of 21 December 1999 determining the mountain areas in which the premium for goatmeat producers is granted
 Type: Regulation
 Subject Matter: cooperation policy;  means of agricultural production;  regions and regional policy;  economic policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31999R2738Commission Regulation (EC) No 2738/1999 of 21 December 1999 determining the mountain areas in which the premium for goatmeat producers is granted Official Journal L 328 , 22/12/1999 P. 0059 - 0059COMMISSION REGULATION (EC) No 2738/1999of 21 December 1999determining the mountain areas in which the premium for goatmeat producers is grantedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(1), and in particular Article 5(5) thereof,Whereas:(1) that Article provides for the granting of a premium in order to offset, to the extent necessary, income loss by goatmeat producers in mountain areas within the meaning of Article 18 of Council Regulation (EC) No 1257/1999(2), other than the areas specified in Annex I to Regulation (EC) No 2467/98, provided that it is established that the production of those areas meets the two criteria set out in Article 5(5) of Regulation (EC) No 2467/98; the mountain areas in question should therefore be determined;(2) Commission Regulation (EEC) No 1065/86(3), as amended by Regulation (EEC) No 3519/86(4), determined the said mountain areas in which premium for goatmeat producers may be granted, as regards Spain, France, Italy and Portugal; a further examination has shown that the list of geographical areas, other than the areas specified in Annex I to Regulation (EC) No 2467/98, should be updated; it has been established that the criteria laid down in Article 5(5) of Regulation (EC) No 2467/98 have been satisfied in the case of mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/1999 in Austria;(3) for reasons of clarity and simplification, Regulation (EEC) No 1065/86 should be consolidated;(4) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1The criteria referred to in Article 5(5) of Regulation (EC) No 2467/98 are hereby deemed to be met by all the mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/1999 of the following Member States: Spain, France, Italy, Austria and Portugal.Article 2Regulation (EEC) No 1065/86 is hereby repealed.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to applications submitted in respect of the 2000 and subsequent marketing years.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 312, 20.11.1998, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 97, 12.4.1986, p. 25.(4) OJ L 325, 20.11.1986, p. 17.